Citation Nr: 1533822	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a musculoskeletal and/or neurological disorder manifested by pain of the arms and hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for joint pains of the legs, knees, arms, and hands.  

In a July 2012 rating decision, the RO granted service connection for right and left lumbar radiculopathy. Thus, the Board considered his claims related to joint pains of the legs and knees to have been granted in full, and are no longer on appeal as noted in the August 2014 Board Remand.

In a August 2014, the Board remanded the remaining issue for further development.  As a preliminary matter, the Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the AOJ has complied with some of the Board's August 2014 remand directives. Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below. As such, the Veteran's claims for service connection must be remanded yet again. Stegall, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is again necessary for further evidentiary development of the Veteran's appeals for service connection for musculoskeletal and/or neurological disorder manifested by pain of the arms and hands.
Regarding the October 2014 VA examination report obtained in response to the Board's July 2014 remand, this report contained contradictory findings.  The VA examiner provided a negative opinion with the following rationale:

This is evidenced by treatment documents at the time showing extensive treatment for the low back but minimal mention of neck concerns. It is unlikely that given the  records that a neck condition would have developed in the service that would result in long term sequelae such as UE radiculopathy. I also find this veteran's history during the exam to be competent as I find his thought process to be logical and insightful. This is congruent with the medical literature regarding sequelae of sprains and strains. (Empahsis added).

Given that the Veteran has stated, including to the examiner, that his cervical and upper extremity problems have been continuous since service, the VA examiner's finding that first that the Veteran's cervical spine disability is not related to service is contradicted by his finding that the Veteran's history was compentent and thoughtful and logical.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the United States Court of Appeals for Veteran's Claims (Court) has held a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The VA examiner's report is also flawed because it relies the inpermissiable premise that the Veteran's  did not have treatment for his neck, given that the United States Court of Appeals for Veterans Claims (Court) has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The Board reasons that given these two shortcoming of the VA examination report that the Board's August 2014 direcitves were not completed.  See Stegall, supra (the Board errs as a matter of law when it fails to ensure compliance.)  As such, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records from the VA Medical Center in Columbia, South Carolina, for the period since October 2014, as well as the records from any other VA medical center where the Veteran has received treatment, are incorporated into the claims file. If the Veteran has received any relevant treatment from a private facility, and the records of such treatment have not been obtained, the Veteran should be afforded an appropriate period of time to acquire them. 

2.  Aftern the above development is accomplished arrange for A DIFFERENT EXAMINER THEN THE ONE WHO CONDUCTED THE OCTOBER 2014 EXAMINATION REPORT to review the Veteran's claims folder. The examiner is asked to identify all current disorders affecting the Veteran's upper extremities (musculoskeletal, neurological or otherwise) and is requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any such disorder was incurred or aggravated by his active duty service. 

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his musculoskeletal and/or neurological disorder manifested by pain of the arms and hands and any continuity of symptoms since that time.  

The examiner must be advised that the Veteran is competent to report the symptoms he has experienced since service, including symptoms in his hands, arms, neck and/or shoulders. The examiner must explain the rationale for any opinions given. If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so. 

3. On completion of the foregoing, the claim should be re-adjudicated. If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case (SSOC) and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




